            Case 6:19-cv-00179-ADA Document 39 Filed 11/14/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

DYFAN, LLC,

                        Plaintiff,                 Civil Action No. 6:19-cv-00179-ADA

       v.

TARGET CORPORATION                                 JURY TRIAL DEMANDED

                        Defendants.




   JOINT MOTION TO RESET CLAIM CONSTRUCTION BRIEFING DEADLINES

       Plaintiff Dyfan, LLC (“Dyfan” or “Plaintiff”) and Defendant Target Corporation

(“Target” or “Defendant”) file this Joint Motion to Reset Claim Construction Briefing Deadlines.

The parties respectfully show the following:

       The parties filed their respective Opening Claim Construction Briefs on September 26,

2019. The case was stayed for 30 days accommodating Plaintiff’s change of counsel, and the

end of the stay was November 7, 2019. In the meantime, the parties scheduled and conducted an

expert deposition in connection with claim construction on November 12, 2019. In light of the

foregoing, the parties propose to reset claim construction briefing schedule as following:

             •   Parties to file Responsive claim construction briefs on November 22, 2019, and

             •   Parties to file Reply claim construction briefs on December 4, 2019.

       Wherefore, the parties respectfully request that the Court grant this joint motion and enter

an order setting new claim construction briefing deadlines as indicated above.


Dated: November 14, 2019




JOINT MOTION TO RESET CLAIM CONSTRUCTION BRIEFING DEADLINES
        Case 6:19-cv-00179-ADA Document 39 Filed 11/14/19 Page 2 of 3




/s/ Timothy Devlin                     /s/ Matthew S. Yungwirth
Timothy Devlin (pro hac vice)          Gilbert A. Greene
tdevlin@devlinlawfirm.com              DUANE MORRIS LLP
Devlin Law Firm LLC                    Las Cimas IV
1526 Gilpin Avenue                     900 S. Capital of Texas Highway, Suite 300
Wilmington Delaware 19806              Austin, TX 78746
Tel: (302) 449-9011                    Tel.: 512-277-2246
Fax: (302) 353-4251                    Fax: 512-597-0703
                                       Email: BGreene@duanemorris.com
Jeffrey G. Toler
Texas Bar No. 24011201                 Matthew S. Yungwirth (admitted pro hac vice)
jtoler@tlgiplaw.com                    DUANE MORRIS LLP
Christopher M. Scurry (pro hac vice)   1075 Peachtree Street NE, Suite 2000
Texas Bar No. 24076681                 Atlanta, GA 30309-3929
cscurry@tlgiplaw.com                   Telephone: 404-253-6900
TOLER LAW GROUP, PC                    Email: msyungwirth@duanemorris.com
8500 Bluffstone Cove, Suite A201       Christopher J. Tyson (admitted pro hac vice)
Austin, Texas 78759                    DUANE MORRIS LLP
Tel. (512) 327-5515                    505 9th Street N.W., Suite 1000
Fax (512) 327-5575                     Washington, DC 20004-2166
                                       Tel: 202.776.5213
Attorney for Plaintiff                 Email: cjtyson@duanemorris.com

                                       Daniel M. Lechleiter
                                       Faegre Baker Daniels LLP
                                       300 North Meridian Street
                                       Suite 2700
                                       Indianapolis, IN 46204-1750
                                       (317) 237-1070
                                       Fax: (317) 237-1000
                                       Email: daniel.lechleiter@faegrebd.com

                                       Lauren M.W. Steinhaeuser
                                       (admitted pro hac vice)
                                       Faegre Baker Daniels LLP
                                       90 S. Seventh St., Suite 2200
                                       Minneapolis, MN 55402
                                       Tel: 630-766-6879
                                       Fax: 612-766-1600
                                       Email: lauren.steinhaeuser@faegrebd.com

                                       Attorney for Defendant




JOINT MOTION TO RESET CLAIM CONSTRUCTION BRIEFING DEADLINES
         Case 6:19-cv-00179-ADA Document 39 Filed 11/14/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served on all counsel of record via the Court’s ECF system on November 14,
2019.

                                           /s/ Timothy Devlin
                                           Timothy Devlin




JOINT MOTION TO RESET CLAIM CONSTRUCTION BRIEFING DEADLINES
